19-30218-jda   Doc 1   Filed 01/30/19   Entered 01/30/19 13:40:39   Page 1 of 11
19-30218-jda   Doc 1   Filed 01/30/19   Entered 01/30/19 13:40:39   Page 2 of 11
19-30218-jda   Doc 1   Filed 01/30/19   Entered 01/30/19 13:40:39   Page 3 of 11
19-30218-jda   Doc 1   Filed 01/30/19   Entered 01/30/19 13:40:39   Page 4 of 11
19-30218-jda   Doc 1   Filed 01/30/19   Entered 01/30/19 13:40:39   Page 5 of 11
19-30218-jda   Doc 1   Filed 01/30/19   Entered 01/30/19 13:40:39   Page 6 of 11
19-30218-jda   Doc 1   Filed 01/30/19   Entered 01/30/19 13:40:39   Page 7 of 11
19-30218-jda   Doc 1   Filed 01/30/19   Entered 01/30/19 13:40:39   Page 8 of 11
19-30218-jda   Doc 1   Filed 01/30/19   Entered 01/30/19 13:40:39   Page 9 of 11
19-30218-jda   Doc 1   Filed 01/30/19   Entered 01/30/19 13:40:39   Page 10 of 11
19-30218-jda   Doc 1   Filed 01/30/19   Entered 01/30/19 13:40:39   Page 11 of 11
